111 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ron CINQUEGRANI, aka:  Ron Cinqegrani, Plaintiff-Appellant,v.LOS ANGELES COUNTY, Defendant-Appellee.
No. 95-56536.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 4, 1997.Decided April 16, 1997.

Before:  FARRIS, KOZINSKI and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
The sanction is AFFIRMED, but the amount is mitigated to $500.  No costs allowed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3